This case comes before us upon a case agreed, which the reporter will insert.
The substance of it is that Landis recovered a judgment against Betts, clerk of the Superior Court of Granville, for a sum of money which he had in his hands by virtue of his office. Landis assigned that judgment to the plaintiff; the clerk died, and his administrator has failed to pay the money after demand. The plaintiff then moved for judgment upon the clerk's bond under Bat. Rev., ch. 80, sec. 14, which was refused by the judge below, and the plaintiff appealed. No reason is assigned upon the record, nor has any been suggested in this Court, why the plaintiff should not have judgment on the case agreed. None occurs to us.
Judgment below reversed. The plaintiff is entitled to judgment in this Court according to the case agreed.
PER CURIAM.                                                    Reversed.